Exhibit Case Name: Interstate Bakeries Corporation & AllSubsidiaries Case No:04-45814-jwv-11 Consolidated Monthly Operating Report Summary For The Four Weeks Ended and as ofJanuary 12, 2008 REVENUE Gross Income $ 187,443,095 Less Cost of Goods Sold 94,962,649 Ingredients, Packaging & Outside Purchasing $ 51,133,855 Direct & Indirect Labor 33,321,291 Overhead & Production Administration 10,507,503 Gross Profit 92,480,446 OPERATING EXPENSES Owner - Draws/Salaries - Selling & Delivery Employee Salaries 44,953,052 Advertising and Marketing 2,911,630 Insurance (Property, Casualty, & Medical) 11,144,414 Payroll Taxes 3,939,546 Lease and Rent 2,844,834 Telephone and Utilities 1,465,118 Corporate Expense (Including Salaries) 7,257,400 Other Expenses 28,331,016 (i) Total Operating Expenses 102,847,010 EBITDA (10,366,564 ) Restructuring & Reorganization Charges 1,158,106 (ii) Depreciation and Amortization 5,270,506 Abandonment 166,809 Property & Equipment Impairment - Other( Income)/Expense 7,817 Gain/Loss Sale of Prop - Interest Expense 3,562,184 Operating Income (Loss) (20,531,986 ) Income Tax Expense (Benefit) (416,157 ) Net Income (Loss) $ (20,115,829 ) CURRENT ASSETS Accounts Receivable at end of period $ 124,617,028 Increase (Decrease) in Accounts Receivable for period (3,409,581 ) Inventory at end of period 52,876,223 Increase (Decrease) in Inventory for period 291,976 Cash at end of period 36,355,154 Increase (Decrease) in Cash for period (15,309,091 ) Restricted Cash 20,921,729 (iii) Increase (Decrease) in Restricted Cash for period 1,725,995 LIABILITIES Increase (Decrease) Liabilities Not Subject to Compromise 2,458,867 Increase (Decrease) LiabilitiesSubject to Compromise 51,480 Taxes payable: Federal Payroll Taxes $ 4,047,645 State/Local Payroll Taxes 4,926,395 State Sales Taxes 617,975 Real Estate and Personal Property Taxes 6,523,221 Other (see attached supplemental schedule) 3,868,283 Total Taxes Payable 19,983,519 See attached supplemental schedule for footnoted information. IBC Other Taxes Payable - Supplemental Schedule for period ended January 12, 2008 Description Amount Use Tax $ 523,750 Accr. Franchise Tax 1,662,882 Other Taxes 1,681,651 Total Other Taxes Payable $ 3,868,283 8th period (i)Other Expenses included the following items: Employee benefit costs 12,355,560 Facility costs (excluding lease expense) 859,420 Distribution/transportation costs 12,032,964 Local promotional costs 686,528 Miscellaneous 2,396,544 $ 28,331,016 (ii)Restructuring and reorganization expenses for the period included: Restructuring expenses (Gain)/loss on sale of assets 0 Employee Costs 185,380 Other 83,211 Reorganization expenses Professional fees 2,429,221 Interest income (154,013 ) Adjustments to lease rejection expense 53,856 KERP & restructuring bonus plans 0 (Gain)/loss on sale of assets (1,439,549 ) $ 1,158,106 (iii)Restricted cash represents cash held as collateral pursuant to IBC's debtor-in-possession credit facility. Note:Capital expenditures for the period totaled approximately $2.5 million. EXPLANATORY NOTES TO THE INTERSTATE BAKERIES CORPORATION CONSOLIDATED MONTHLY OPERATING REPORT DATED
